 

Exhibit 10.23

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 31st day of May,
2014 (the “Effective Date”) by and between National Loan Exchange, Inc., an
Illinois corporation (“Company”) and David Ludwig (“Executive”).

Executive is skilled in business and financial matters as they relate to the
business of purchasing and selling distressed financial assets and facilitating
such purchases and sales. The parties hereto believe that it is in their
respective interests to enter into an employment agreement whereby, for the
consideration specified herein, Executive shall provide the services specified
herein. Certain definitions are set forth in Section 7.

The parties hereto agree as follows:

Section 1. Employment.

(a) Employment Period. Company agrees to employ Executive and Executive accepts
such employment for the period beginning on the Effective Date and ending on the
fourth anniversary of the Effective Date (the “Employment Period”). The
Employment Period will renew automatically on a year-to-year basis thereafter,
unless either party gives notice of non-renewal not less than sixty (60) days
prior to an anniversary of the Effective Date. The Employment Period will end on
an earlier date if Executive’s employment is terminated in accordance with
Section 2 (the date of termination or non-renewal being hereinafter called the
“Termination Date”).

(b) Position and Duties.

(i) During the Employment Period, Executive shall serve as President of Company
and Executive shall report to Ross Dove so long as Ross Dove is still employed
or otherwise affiliated with the Company. Should Ross Dove no longer be employed
or otherwise affiliated with the Company, then Executive shall report to Ross
Dove’s successor provided Executive approves of reporting to such successor,
otherwise, should Executive not approve of reporting to such successor, then
Executive shall report directly to Allan Silber. Executive shall perform all
duties and shall have all duties and powers which are commonly and reasonably
incident to his office as determined based upon Executive’s past conduct as
President of Company, as well as all powers that are reasonably delegated (given
Executive title as stated in this paragraph and past conduct with regard to his
role as President of the Company) to Executive by Company’s Board of Directors.

(ii) Executive shall devote substantially all of his business time and attention
to the business and affairs of Company given the Executive’s title as stated
herein, except for permitted vacation periods in accordance with Company’s
policy, periods of illness or other incapacity, and reasonable time spent with
respect to civic and charitable activities, provided that none of such
activities materially interfere with Executive’s duties to Company or its
Affiliates. Executive shall comply will all policies and procedures of Company
and its Affiliates, as applicable, including the written code of ethics of
Heritage Global, Inc., the corporate parent of Company (“Heritage”), as will be
delivered to Executive prior to the Effective Date.

(c) Salary and Benefits.

(i) During the Employment Period, Company shall pay Executive a base salary at
the rate of no less than $400,000 per annum (the “Base Salary”) in accordance
with the regular payroll practices of Company with respect to executive officers
of Company. Company’s Board of Directors shall review the Base Salary annually
for potential increases of the Base Salary, but shall in no event reduce it.

(ii) During the Employment Period, Executive will be entitled to participate in
all health and welfare benefit plans and practices maintained by Heritage for
its employees generally in accordance with the terms of such plans and practices
as in effect from time to time, and in any other insurance, health, retirement
or welfare benefit plans, programs and practices which Heritage generally
provides to its executives from time to time. Executive will be entitled to
credit for his years of previous service with Company for purposes of
determining Executive’s benefits under Company’s benefit plans.

(iii) During the Employment Period, Executive will be entitled to participate in
Heritage’s stock option plan and Company will discuss with Executive the terms
and conditions of any grant of stock options and such terms and conditions will
be negotiated among Heritage, Company and Executive within a reasonable period
after the Effective Date.

 

 

 

 

--------------------------------------------------------------------------------

 

(iv) During the Employment Period, Company shall pay the reasonable costs of
Executive’s membership in the Sunset Hills Country Club located in Edwardsville,
Illinois.

(d) Expenses. Company shall pay or reimburse Executive (at Company’s option) in
accordance with Company’s then-current policies for fully-documented (in
accordance with the Company’s policies) reasonable and necessary expenses and
other disbursements incurred by Executive for or on behalf of Company in the
performance of his duties hereunder, including, without limitation, travel on
behalf of or in connection with his services for Company in a manner customary
for Company’s executives, including food and lodging expenses while Executive is
away from home performing services for Company.

(e) Workplace and Work Schedule. Executive’s workplace will be located in
Edwardsville, Illinois, or such other office or offices as are approved by
Company. Executive is entitled to such holidays as are established by Company’s
policies.

(f) Vacation. Executive is entitled to 4 weeks of paid vacation per year of
employment at Executive’s then applicable Base Salary (prorated for the period
of vacation), which may be taken in various periods, subject to Company’s
reasonable needs.

Section 2. Termination of Employment.

(a) Termination Due to Death or Disability of Executive. Company may terminate
Executive’s employment during the Employment Period due to his death or
Disability. If Executive dies during the Employment Period, the Termination Date
will be deemed to be the date of his death.

(b) Termination by Company for Cause. Company may terminate the employment of
Executive immediately at any time during the Employment Period for Cause by
giving him a Notice of Termination.

(c) Termination without Cause. Both Company and Executive may terminate
Executive’s employment at any time during the Employment Period without Cause by
giving the other party a Notice of Termination at least thirty (30) days prior
to the Termination Date.

(d) Termination by Executive for Good Reason. Executive may terminate his
employment during the Employment Period for Good Reason by providing Company a
Notice of Termination. For the purposes of this Agreement, a Notice of
Termination for Good Reason shall mean a notice by Executive specifying the
existence of one or more of the conditions described in Section 7(d) within
forty-five (45) days after the initial existence of the condition. Upon receipt
of that notice, Company shall have a period of thirty (30) days to remedy the
condition or conditions specified in the Notice of Termination for Good Reason.
The Notice of Termination for Good Reason must specify a Termination Date of not
more than thirty (30) days after the last day of Company’s cure period. If
Company remedies the condition within the thirty (30) day period, the Notice of
Termination for Good Reason shall become ineffective and Company shall have no
obligations under this Agreement as a result of it.

Section 3. Effect of Termination of Employment.

(a) Death or Disability; Termination by Company for Cause; Termination by
Employee without Cause. If Executive’s employment is terminated due to death or
Disability pursuant to Section 2(a), or for Cause pursuant to Section 2(b), or
by Executive without Cause pursuant to Section 2(c), then neither Executive nor
his beneficiary or estate will have any further rights or claims against Company
or its Affiliates under this Agreement, except the right to receive:

(i) the earned but unpaid portion, if any, of the Base Salary, computed on a
pro-rata basis through the Termination Date (based on the actual number of days
elapsed over a year of 365 or 366 days, as applicable); and

(ii) any outstanding amounts owed to Executive, if any, pursuant to Section1(d),
which amount shall be paid within ninety (90) after Executive incurred such
expense (collectively, the amounts paid under Sections 3(a)(i) and 3(a)(ii) are
referred to herein as the “Accrued Compensation” ).

2

--------------------------------------------------------------------------------

 

(b) Without Cause. If Executive’s employment is terminated by Company without
Cause pursuant to Section 2(c), then neither Executive nor his beneficiary or
estate shall have any further rights or claims against Company under this
Agreement, except the right to receive:

(i) the Accrued Compensation; and

(ii) an amount equal to the amount of the Base Salary, payable in equal monthly
installments and subject to Section 9(b), Executive would have received for the
period commencing on the Termination Date and ending on the earlier of: (A) the
last day of the Employment Period; and (B) the date on which Heritage satisfies
in full its obligation to pay Executive any Earn-out Payments, as defined in the
Stock Purchase Agreement.

(c) Good Reason. If Executive’s employment is terminated by Executive for Good
Reason pursuant to Section 2(d), then neither Executive nor his beneficiary or
estate shall have any further rights or claims against Company or its
Affiliates, except the right to receive:

A. the Accrued Compensation; and

B. an amount equal to the amount of the Base Salary, payable in equal monthly
installments and subject to Section 9(b), Executive would have received for the
period commencing on the Termination Date and ending on the later of: (A) the
last day of the Employment Period; (B) one year from the Termination Date; and
(B) the date on which Heritage satisfies in full its obligation to pay Executive
any Earn-out Payments, as defined in the Stock Purchase Agreement.

(d) Release. Executive acknowledges and agrees that the payments provided for in
Sections 3(b)(ii) and 3(c)(ii) constitute liquidated damages for any claim of
breach of contract under this Agreement as it relates to termination of
Executive’s employment during the Employment Period without Cause pursuant to
Section 2(c) or with Good Reason pursuant to Section 2(d). Notwithstanding the
foregoing, as a condition to receiving the payments set forth in Section
3(b)(ii) or Section 3(c)(ii), Executive shall execute and agree to be bound by
an agreement, in form and substance reasonably satisfactory to Company (the
“Release”), relating to the waiver and general release of any and all claims
arising out of or relating to Executive’s employment and termination of
employment. Company will have no obligation to make the payments contemplated
under Section 3(b)(ii) or Section 3(c)(ii), as the case may be, if Executive
fails to execute such Release or seeks to revoke such Release before it becomes
effective. In addition, if Executive violates the terms of Section 4, the
continuing obligations of Company to make the payments contemplated under
Section 3(b)(ii) or Section 3(c)(ii), as the case may be, shall immediately
terminate.

Section 4. Restrictions.

(a) Executive shall at all times, both during the Employment Period and for a
period of twenty-four (24) months following the Termination Date (or, with
respect to any trade secret, for so long as such trade secret retains its status
as such under applicable law), keep strictly confidential and not use or
disclose to any third party any trade secret, information, knowledge or data not
generally known to the public which Executive may have learned, discovered,
developed, conceived, originated, prepared or received prior to, during or as a
result of Executive’s employment by Company or any Affiliate with respect to the
operations, businesses, affairs, products, services, technology, intellectual
properties, Agents, customers, clients, pricing of products or services,
policies, procedures, accounts, personnel, concepts, format, style, techniques
or software of Company or any Affiliate, including the Intellectual Property
Rights (defined below) of Company or its Affiliates (“Proprietary Information”).
Executive acknowledges that Proprietary Information includes, without
limitation, the business or other needs, requirements, preferences or other
information relating to Agents and customers of Company or any Affiliate,
acquisition targets of Company or any Affiliate and all information or data
collected by Company with reference thereto. Executive shall comply with any and
all procedures which Company may adopt from time to time to preserve the
confidentiality of any trade secret or other confidential and proprietary
information. Immediately upon the Termination Date, Executive shall, at the
option of Company (i) return to Company all Proprietary Information he has
received or obtained, regardless of how recorded, including all copies thereof
made by him or any employee, agent or advisor of or to him or (ii) destroy (or
cause to be destroyed) all materials incorporating or based on such Proprietary
Information. In each case, Executive shall certify in writing that the foregoing
has been completed. Company may, in its sole discretion, upon or after the
Termination Date, notify Executive’s new employer, clients or other parties that
Executive has had access to certain trade secrets or other confidential and
proprietary information which Executive is under a continuing obligation not to
use or disclose. Notwithstanding the foregoing, Executive may disclose
Proprietary Information pursuant to an order of a court or governmental agency,
provided that Executive notifies Company and affords it an opportunity to oppose
such order, and provided further that Executive limits its disclosure to only
such Proprietary Information as is required to be disclosed. Notwithstanding the
foregoing, “Proprietary Information” shall not include any information that is
or becomes generally available to the public other than as a result of a
disclosure by the Executive.

3

--------------------------------------------------------------------------------

 

(b) In order to protect Company from unfair competition and to prevent the
unauthorized disclosure or use of the Proprietary Information, both during the
Employment Period and for a period of twenty-four (24) months following the
Termination Date, Executive shall not, within the Restricted Territory (defined
below), directly or indirectly engage in or become associated with any
Competitive Activity (defined below). Executive will be considered to have
become “associated with a Competitive Activity” if he becomes, directly or
indirectly, involved as an owner, employee, employer, consultant, principal,
officer, director, independent contractor, agent, partner, advisor or in any
other capacity, with or without compensation, calling for the rendition of
personal services with any Person that is engaged in a Competitive Activity;
provided, however, that Executive will not be prohibited from passive ownership
of less than five percent (5%) of any publicly traded corporation that is in
competition with Company. “Competitive Activity” means (i) engaging in the
business of purchasing and selling distressed financial assets, facilitating
such purchases and sales or (ii) engaging in any other services being offered or
planning to be offered by Company or its Affiliates, on or before the
Termination Date. “Restricted Territory” means the United States, Canada and
anywhere else in the world that Executive has conducted or promoted the business
of Company or its Affiliates prior to the Termination Date. In the alternative,
and only if the above territory is deemed by a court of competent jurisdiction
to be unreasonable or otherwise invalid or unenforceable, then the Restricted
Territory means New York State, California, Illinois, Colorado and any other
state or province in which Executive maintained an office or otherwise provided
services for Company during the term of this Agreement. Notwithstanding anything
in this Agreement to the contrary, in no event shall a restriction set forth in
this Section 4(b) remain in effect after the Termination Date if Executive’s
employment is terminated by Company without Cause pursuant to Section 2(c) or if
Executive’s employment is terminated by Executive for Good Reason pursuant to
Section 2(d).

(c) In order to protect Company from unfair competition and to prevent the
unauthorized disclosure or use of the Proprietary Information, both during the
Employment Period and for a period of twenty-four (24) months following the
Termination Date, Executive shall not, directly or indirectly, for his own
account or as a partner, joint venturer, employee, agent, or consultant: (i)
employ as an employee, engage as an independent contractor or agent or otherwise
retain or solicit or seek to so employ, engage, retain or solicit any person
who, during any portion of the two (2) years prior to the Termination Date was,
directly or indirectly, employed as an employee, engaged as an independent
contractor or Agent or otherwise retained by Company or any Affiliates; (ii)
induce any Person to leave his or her employment with Company or any Affiliates,
terminate an independent contractor or Agent relationship with Company or
terminate or reduce any contractual relationship with Company or any Affiliates;
or (iii) directly or indirectly induce or influence any Agent, customer,
supplier, or other person that has a business relationship with Company or any
Affiliates to discontinue or reduce the extent of such relationship.

(d) Both during and after the Employment Period, except as required by
applicable law or compelled by legal process, neither Executive nor anyone
acting on his behalf will (i) make any derogatory, disparaging or critical
statement about Company or its Affiliates, or any of their present or former
officers, directors, employees, shareholders or (ii) without the prior written
consent of Company, communicate, directly or indirectly, with the press or other
media concerning Company or its Affiliates, or the present or former employees
or business of Company or its Affiliates (other than incidental references to
Company or its Affiliates or their business which are non-specific in nature and
included as a part of Executive’s general market observations). Further, Company
agrees that, both during and after the Employment Period, except as required by
applicable law or compelled by legal process, neither Company nor anyone acting
on its behalf will (i) make any derogatory, disparaging or critical statement
about Executive or (ii) without the prior written consent of Executive,
communicate, directly or indirectly, with the press or other media concerning
Executive.

(e) All works of authorship, processes, improvements, formulations, ideas,
inventions, designs and discoveries, whether patentable or not and all patents,
copyrights, trademarks, trade secrets, and other intangible rights that may be
or have been conceived or developed by Executive either alone or with others,
during the Employment Period or any extension or renewal thereof, whether or not
conceived or developed during working hours, and with respect to which any
equipment, supplies, facilities, or trade secret information of Company or any
Affiliate was used, or that related to the business of Company or any Affiliate
or to Company’s or any Affiliate’s actual or demonstrably anticipated research
and development, or that result from any work performed by Executive for Company
or any Affiliate (collectively “Intellectual Property Rights”), will be the sole
property of Company. Notwithstanding anything herein to the contrary, as
provided in the Employee Patent Act, 765 Ill. Comp. Stat. Ann. 1060/2, this
Section 4(e) does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of Company or any Affiliate was used and
which was developed entirely on the Executive's own time, unless (i) the
invention relates (A) to the business of Company or any Affiliate, or (B) to
Company’s or any Affiliate’s actual or demonstrably anticipated research or
development, or (ii) the invention results from any work performed by Executive
for Company or any Affiliate.

(f) All Intellectual Property Rights that are subject to copyright protection
and reduced to tangible form in whole or in part by Executive in the course of
his employment shall be deemed to be a “work made for hire” as that term is used
in 17 U.S.C. 101 et seq., and Executive shall take all actions reasonably
requested by Company in order for Company to obtain or register copyrights in
such material. To the extent not a “work made for hire,” Executive hereby
assigns to Company the entire right, title, and interest in and to all
Intellectual

4

--------------------------------------------------------------------------------

 

Property Rights which are to be the property of Company or any Affiliate under
Section 4(e). To the extent such Intellectual Property Rights cannot be assigned
to Company, Executive hereby grants Company an exclusive, worldwide, royalty
free, perpetual, irrevocable and fully sub-licensable license to use and exploit
such Intellectual Property Rights, in Company’s sole discretion, in all media
now known and hereafter discovered as though Company were owner thereof. Upon
request of Company, whether during or following Executive’s employment,
Executive shall execute all such assignments, oaths, declarations, and other
documents as may be prepared by Company to effect the purposes of this
paragraph. Upon request of Company from time to time, whether during or
following Executive’s employment, Executive shall provide Company with all
information, documentation, assistance, and other acts that Company reasonably
may request to evidence, perfect, enforce, transfer, or defend Company’s
proprietary rights in, to, or based upon Intellectual Property Rights which are
to be the property of Company or any Affiliate under Section 4(e). Executive
shall provide all such information, documentation, assistance, and other acts
for no additional consideration other than actual and necessary out-of-pocket
expenses that are incurred at Company’s request. Executive hereby irrevocably
designates and appoints Company as his attorney-in-fact and agent to act for and
on his behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of this paragraph with the same legal
force and effect as if executed by Executive.

(g) Executive shall abide by policies related to his employment by Company
applicable to comparable executives as they are promulgated by Company from time
to time.

(h) Because the breach or attempted or threatened breach of this Section 4 will
result in immediate and irreparable injury to Company for which Company will not
have an adequate remedy at law, Company shall be entitled, in addition to all
other remedies, to a decree of specific performance thereof and to a temporary
and permanent injunction enjoining such breach, without the necessity of posting
bond or furnishing any similar security. The parties acknowledge that the
restrictions set forth in Sections 4(b), (c), and (d) are made in connection
with the sale of a business. The parties’ obligations under this Section 4 will
survive any termination of Executive’s employment or this Agreement.

Section 5. Acknowledgments By Executive.

Executive understands that the restrictions contained in Section 4 are being
entered into in connection with the sale of the outstanding stock of the
Company, pursuant to the Stock Purchase Agreement, and may limit the ability of
Executive to earn a livelihood in a competing business. Executive nevertheless
believes that Executive has received and will receive sufficient consideration
and other benefits as an employee and Seller of Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given the education, skills and ability of Executive), Executive does not
believe would prevent him from earning a livelihood. Executive further
acknowledges that this Agreement would not have been entered into and the
benefits described in Section 1 and Section 3 would not have been promised in
the absence of Executive’s promises under Section 4.

Section 6. Tax Withholding and Set off.

Company may withhold from any compensation or severance payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling. Company shall have the right to
set off any payments owed to Executive under this Agreement against amounts owed
to Company or its Affiliates by Executive; provided, however, that such set off
shall be made only if the set off does not cause the imposition of tax or
additions to tax pursuant to section 409A(a)(1) of the Code. Notwithstanding
anything herein to the contrary, Executive shall be treated as an “employee” for
federal and state tax purposes and also for purposes of any other state or
federal laws governing unemployment compensation, disability benefits or similar
such law.

Section 7. Definitions.

(a) “Affiliate” means any other Person controlling, controlled by, or under
common control with Company, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, by contract, or otherwise.

(b) “Agent” means any Person which has received or is entitled to receive a
commission from Company related to the sale or marketing of Company’s products
or services.

(c) “Cause” means actions or omissions by Executive: (i) constituting fraud,
larceny, embezzlement, conversion or otherwise involving the misappropriation of
assets of Company or any Affiliate or any other illegal conduct with respect to
Company or any Affiliate which acts are harmful to, either financially, or to
the business reputation of, Company or any Affiliate, in each case involving an
amount in excess of $5,000 individually or in the aggregate; (ii) constituting
gross negligence or intentional misconduct which damages the Company or any
Affiliate, in each case involving an amount in excess of $5,000 individually or
in the aggregate;

5

--------------------------------------------------------------------------------

 

(iii) resulting in a conviction (or a plea of guilty or no contest) for any
felony or any crime of moral turpitude; (iv) constituting habitual alcohol or
substance abuse; (v) constituting a material breach of this Agreement which, if
curable, is not cured within fifteen (15) days after receipt of written notice
thereof; (vi) constituting a material failure by Executive to perform his
duties, which nonperformance continues after written notice thereof and a
fifteen (15) day chance to cure; (vii) resulting in an unauthorized breach of
the Heritage’s Code of Conduct; (viii) constituting a breach of the fiduciary
duty owed by Executive to Company or any Affiliate which, if curable, is not
cured within fifteen (15) days after receipt of written notice thereof; or (ix)
otherwise constituting a material breach of this Agreement or the Stock Purchase
Agreement that is not cured within any applicable cure period.

(d) “Disability” means that Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Company. Disability shall be determined by a physician
acceptable to both Company and Executive, or, if Company and Executive cannot
agree upon a physician within fifteen (15) days after Company claims that
Executive is suffering from a Disability, by a physician selected by two (2)
physicians, one designated by each of Company and Executive. Executive’s failure
to submit to any physical examination by any such physician after such physician
has given reasonable notice of time and place of such examination shall be
conclusive evidence of Executive’s Disability.

(e) “Good Reason” means, during the Employment Period and without Executive’s
consent: (i) a material diminution of Executive’s title, position or
responsibilities; (ii) a material reduction in the Base Salary; and (iii) any
other action or inaction by Company that constitutes a material breach of this
Agreement or the Stock Purchase Agreement that is not cured within any
applicable cure period.

(f) “Notice of Termination” means a written notice that indicates the
Termination Date, the specific termination provision in this Agreement relied
upon, and the facts and circumstances, if any, claimed to provide a basis for
such termination.

(g) “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

Section 8. Notices.

Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and. return
receipt requested) or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

 

If to Company:

 

National Loan Exchange, Inc. c/o Heritage Global, Inc.

 

 

12625 High Bluff Drive, Suite 211

 

 

San Diego, CA 92130

 

 

Attention: Ross Dove

 

 

 

with a copy to:

 

1 Toronto St., Suite 700

 

 

Toronto, ON M5C 2V6

 

 

Facsimile: (416) 866-3061

 

 

Attention: Allan Silber and James Sklar

 

 

 

If to Executive:

 

10 Sunset Hills Professional Center

 

 

Edwardsville, IL 62025

 

 

 

with a copy to:

 

Byron Carlson Petri & Kalb, LLC

 

 

411 St. Louis Street

 

 

P.O. Box 527

 

 

Edwardsville, IL 62025

 

 

Facsimile: (618) 655-4004

 

 

Attention: Christopher W. Byron

6

--------------------------------------------------------------------------------

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. or Canadian mail.

Section 9. Section 409A Savings Clause.

(a) Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of section 409A of the Code, and the rules set
forth in this Section 9 shall apply with respect to any payments that may be
subject to section 409A of the Code notwithstanding any other provision of this
Agreement.

(b) Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the Release described in Section 3(e) shall be made,
if at all, in accordance with this Section 9(b), and only if Executive has
delivered to Company a properly executed Release for which all legally mandated
revocation rights of Executive have expired prior to the sixtieth (60th) day
following the Termination Date. Any such payment shall be made after receipt of
such executed and irrevocable Release within such sixty (60) period, unless
otherwise scheduled to be made after such period pursuant to the terms of this
Agreement; provided, however, if the sixty (60) day period for such payments
begins in one taxable year of Executive and ends in a second taxable year of
Executive, any payments otherwise payable within such sixty (60) day period will
be made in the second taxable year. Any payments due after such sixty (60) day
period shall be payable in accordance with their regularly scheduled payment
date. All payments hereunder are subject to any required delay pursuant to
Section 9(c), if applicable. If Company does not receive a properly executed
Release, for which all rights of revocation have lapsed, prior to the time
specified in this Section 9(b), Executive shall forfeit all rights to any
payments under Sections 3(c)(ii) and 3(d)(ii) of this Agreement.

(c) Delayed Payments.

(i) Notwithstanding any other payment schedule provided herein to the contrary,
if, and only if, Executive is deemed on the Termination Date to be a “specified
employee” within the meaning of that term under section 409A(a)(2)(B) of the
Code, then the terms of this Section 9(c) shall apply as required by section
409A of the Code. Any payment that is considered deferred compensation under
section 409A of the Code payable on account of a “separation from service” shall
be made on the date which is the earlier of (y) the expiration of the six (6)
month period measured from the date of such “separation from service” of
Executive or (z) the date of Executive’s death (the “Delay Period”) to the
extent required under section 409A of the Code. Upon the expiration of the Delay
Period, all payments delayed pursuant to the immediately preceding sentence
(whether they otherwise would have been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum by Company, and all remaining payments due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein; and

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under section 409A of the Code provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from section 409A of the Code, Executive shall pay the cost of such
benefits during the Delay Period, and Company shall reimburse Executive, to the
extent that such costs otherwise would have been paid by Company or to the
extent that such benefits otherwise would have been provided by Company at no
cost to Executive, Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by Company in accordance with the procedures specified herein.

(d) Separation from Service. For purposes of this Agreement, the phrase
termination of employment or any similar term or phrase shall mean Executive’s
“Separation from Service” as defined by the default provisions of Treas. Reg. §
1.409A-1(h).

(e) Series of Payments. For purposes of the application of Treas. Reg.
§1.409A-1(b)(4) (or any successor provision), each payment in a series of
payments to Executive will be deemed a separate payment.

(f) Additional Section 409A Provisions. For purposes of section 409A of the
Code, (i) Executive may not, directly or indirectly, designate the calendar year
of any payment; (ii) no acceleration of the time and form of payment of any
nonqualified deferred compensation to Executive or any portion thereof, shall be
permitted; and (iii) to the extent that any right to reimbursement of expenses
or payment of any benefit in-kind under this Agreement may constitute
nonqualified deferred compensation (within the meaning of section 409A of the
Code, (A) any such expense reimbursement shall be made by the Company no later
than the last day of the taxable year following the taxable year in which such
expense was incurred by Executive, (B) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (C) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind

7

--------------------------------------------------------------------------------

 

benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by section105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(g) No Liability for Damages. While the payments and benefits provided hereunder
are intended to be structured in a manner to avoid the implication of any
penalty taxes under section 409A of the Code, in no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest, or
penalties that may be imposed on Executive as a result of Section 409A of the
Code or any damages for failing to comply with section 409A of the Code.

Section 10. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
anyother provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
Notwithstanding the foregoing, if the scope of any provision in Section 4 is
found to be too broad to permit enforcement of such provision to its full
extent, the parties consent to judicial modification of such provision and
enforcement to the maximum extent permitted by law.

(b) Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

(c) Counterparts. This Agreement may be executed in separate counterparts (and
the same may be delivered by means of facsimile or PDF file), each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, Company
and their respective successors and assigns; provided that the rights and
obligations of Executive under this Agreement shall not be assignable.

(e) Choice of Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflict of
laws principles. Exclusive venue for any action arising out of or related to
this Agreement will be in state court located in Madison County or the United
States District Court for the Southern District of Illinois located in East St.
Louis, Illinois, and each party consents to the jurisdiction of such courts and
waives any defense based on lack of personal jurisdiction or inconvenient forum.

(f) Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT
MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATED TO THIS AGREEMENT BE TRIED BY JURY. EACH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.

(g) Amendment and Waiver. The provisions of this Agreement may be amended and/or
waived only with the prior written consent of Company and Executive.

(h) Insurance. Company, at its discretion, may apply for and procure in its own
name and for its own benefit life and/or disability insurance on Executive in
any amount or amounts considered available. Executive agrees to cooperate in any
medical or other examination, supply any information, and to execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
men of his age and condition.

(i) Independent Legal Advice. Executive acknowledges that he has had the
opportunity to seek independent legal and tax advice in his review of this
Agreement, and that he has not relied on any statements by Company or its
Affiliates, or their legal counsel with regard to the same.

 

*   *   *   *

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

 

COMPANY:

 

 

 

NATIONAL LOAN N EXCHANGE, INC.

 

 

 

By:

 

/s/ David Ludwig

Name:

 

David Ludwig

Title:

 

President

 

 

 

EXECUTIVE:

 

/s/ David Ludwig

DAVID LUDWIG

 

 

[SIGNATURE PAGE TO LUDWIG EMPLOYMENT AGREEMENT]